DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 9/28/2022 in which claims 1, and 18 – 19 was amended, and claims 1 – 19 was presented for further examination.
3.	Claims 1 – 19 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 - 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 9 and 13 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (US 2009/0299979 A1), in view of Demulder et al (US 2018/0052718 A1), and further in view of Huang et al (US 2008/0276231 A1).
As per claim 1, Suh et al (US 2009/0299979 A1) discloses
A computer-implemented method for managing multiple services in a database management system (DBMS) (para.[0023]; “manage product-related data that is obtained from application systems possessed by various participants in the lifecycle of the product, i.e., a manufacturer, a seller, a client, a maintainer, a recycler, etc”). 
the services respectively being configured to process data that is stored in or is received for being stored in a database managed by the DBMS (para.[0011]; “product lifecycle information management system is provided to integrate and store product use information that is obtained and collected from a shop floor in real-time using ubiquitous technology and product information that is obtained in each step of a product lifecycle, including designing, manufacturing, using, maintaining, repair, recycling, and disusing”). 
the method comprising: providing a service manager operatively coupled to the DBMS (para.[0012]; “a service manager that includes a service repository that registers a service”).
registering the multiple services at runtime of the DBMS at the service manager (para.[0032]; “service manager 100 registers and stores various types of services”). 
	Suh does not specifically disclose managing, by the service manager, dependencies between the multiple registered services.
However, Demulder et al (US 2018/0052718 A1) in an analogous art discloses,
and managing, by the service manager, dependencies between the multiple registered services (para.[0031]; “service manager 134 monitors a plurality of services. ……… the service manager 134 monitors the plurality of services directly in the process table” and para.[0032]; “service manager 134 identifies service dependencies of the plurality of services”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh to identify associated processes for rendering services and for eliminating the resource wastage associated with services that may arise after executing the process if their dependent process is not available.
	Neither Suh nor Demulder specifically disclose wherein the dependencies are managed based on creating a single global variable in source code of a class associated with the service.
	However, Huang et al (US 2008/0276231 A1) in an analogous art discloses,
wherein the dependencies are managed based on creating a single global variable in source code of a class associated with the service (para.[0007]; “centralized framework is employed that manages all the services, and provides methods for a dependent service to locate corresponding dependency services”, para.[0036]; “hardcoding the classes of the dependency services in the dependent service class”, para.[0037]; “employ a centralized framework that instantiates and stores all services in something like a registry structure” and para.[0038]; “hardcoding-services method tightly couples a dependent service with the implementation classes of the dependency services at the source code level”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate centralized framework for managing services of the system of Huang into the dependency function of the service manager of the system of Demulder to provide a better method that improves service dependency management in the system of Suh.

As per claim 2, the rejection of claim 1 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
wherein the management of the dependencies comprising instantiating the services in accordance with the dependencies such that all services required by a particular one of the services is already instantiated when the particular service is instantiated by the service manager (para.[0034]; “When a new service is requested, the service manager 134 performs a set of checks to determine whether service dependencies are compatible ……. the service manager 134 identifies a service and a prerequisite service of the service”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh to identify associated processes for rendering services and for eliminating the resource wastage associated with services that may arise after executing the process if their dependency process is not available.

As per claim 3, the rejection of claim 1 is incorporated and further Suh et al (US 2009/0299979 A1) discloses,
wherein at least some of the services representing steps within a workflow of a product manufacturing process and wherein at least some dependencies represent equipment dependencies, workflow dependencies, material dependencies and/or supply-dependencies of physical objects involved in or processed by the product manufacturing process (para.[0043]; “product lifecycle integrated data model includes data related to product designing and manufacturing such as information regarding detailed specifications, parts, assembling, and disassembling of a product, and kinematics information”).  

As per claim 4, the rejection of claim 1 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
wherein the management of the dependencies comprises shutting down one or more of the services in accordance with the dependencies, wherein before any one of the one or more services is shut down (para.[0031]; “service may have “dependencies” that identify what set of other services need to be started and/or stopped before the service can be started up successfully. The “dependencies” can be prerequisite services of the service”).
the shutdown of this one service is delayed until all services depending from the said one service are shut down (para.[0034]; “the service A can be dependent on the service B to stop before the service A can start”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh to identify associated processes for rendering services and for eliminating the resource wastage associated with services that may arise after executing the process if their dependency process is not available.

As per claim 5, the rejection of claim 1 is incorporated and further Suh et al (US 2009/0299979 A1) discloses,
each of the services being implemented in accordance with a singleton design pattern (para.[0043]; “the product lifecycle integrated data model includes data related to product designing and manufacturing”).  

As per claim 6, the rejection of claim 1 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
the dependencies of the services being represented in the form of one or more directed acyclic graphs (DAGs) (para.[0033]; “services in a hierarchy of service dependencies”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh to define the structure of the service dependency for easy identification of service require by another service.

As per claim 7, the rejection of claim 1 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
further comprising adding an additional service to the DBMS comprising: registering the additional service at runtime of the DBMS at the service manager (para.[0032]; “a new service can be created as a child process of an active parent process. At 306, the service manager 134 identifies service dependencies of the plurality of services and the new service”).
and updating the dependencies of the services such that the dependencies represent the dependencies of the existing and the additional service (para.[0032]; “the service manager parses configuration files for the plurality of services and the new service to identify the service dependencies ……. service manager 134 adds the new service to a configuration of the plurality of services”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh for providing updated information  that enable service to perform at optimal level.

As per claim 8, the rejection of claim 1 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
the registration of the services at the service manager being implemented in the form of a decentralized registration process (para.[0012]; “a service manager that includes a service repository that registers a service using product information”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh  for providing a central authority for maintain the service thereby eliminating the problem that may arise if individual service provider maintain their services.

As per claim 9, the rejection of claim 1 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
each of the multiple services implementing an interface comprising a method for registering the service at the service manager (para.[0012]; “a plurality of interface agents (IAs) that are connected to the service repository to provide an interface for the service registered in the service repository”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh for providing a central authority for maintain the service thereby eliminating the problem that may arise if individual service provider maintain their services.

As per claim 13, the rejection of claim 1 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
wherein at last one of the multiple services specifying one or more other services required by the at least one service, the specification of the one or more other services having the form of a list of class names that are checked by a compiler during compile time (para.[0033]; “Services are compatible, for example, when there are no conflicts between services in a hierarchy of service dependencies. The service manager 134 checks whether the prerequisites or dependencies of each service in the configuration of the plurality of services and the new service is such that there will be no failure in starting the services”). 
wherein an error is thrown upon compiling a service class in case the service class comprises a name of a required service and the compiler cannot identify a class whose name matches the name of the required service (para.[0042]; “service manager 134 checks the return code of the service to identify that the service started successfully. ….. a non-zero return code may indicate a failure in the service starting up successfully”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh to identify associated processes for rendering services and for eliminating the resource wastage associated with services that may arise after executing the process if their dependency process is not available.

As per claim 14, the rejection of claim 13 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
wherein in case the service class comprises the name of a required service and the compiler cannot identify a class whose name matches the name of the required service, the name of the required service is highlighted in the service class program code upon design time (para.[0034]; “service manager 134 compiles the plurality of services and requested dependencies of each service in the plurality of services. When a new service is requested, the service manager 134 performs a set of checks to determine whether service dependencies are compatible”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh 
to identify associated processes for rendering a services and for eliminating the resources wastage associated with services that may arise after executing the process if their dependency process is not available.

As per claim 15, the rejection of claim 1 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
further comprising: P201903050US01Page 38 of 41during registration of one of the services at the service manager, automatically identifying, by the service manager, one or more other services required by the one service to be registered (para.[0032]; “a new service can be created as a child process of an active parent process. At 306, the service manager 134 identifies service dependencies of the plurality of services and the new service”).
and updating the dependencies between the multiple registered services, the service to be registered and the services identified during the registration of the one service such that the dependencies also comprise the dependencies of the service to be registered and of the required other services (para.[0032]; “the service manager parses configuration files for the plurality of services and the new service to identify the service dependencies. The service manager 134 checks the service dependencies before starting the new service”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the dependency function of the service manager of the system of Demulder into information management of the system of Suh to identify associated processes for rendering a services and for eliminating the resources wastage associated with services that may arise after executing the process if their dependency process is not available.

As per claim 16, the rejection of claim 1 is incorporated and further Suh et al (US 2009/0299979 A1) discloses,
the service manager being a component of an application that is implemented as an extension application (add-on or plug-in) of the DBMS or being an integral component of the DBMS (para.[0036]; “service manager 100 is a set of interface functions that support the user terminal 20 and the application system 10 connected to the service manager 100 through the network so as to perform services requested by the participants”).  

As per claim 17, the rejection of claim 1 is incorporated and further Suh et al (US 2009/0299979 A1) discloses,
further comprising: receiving, by the DBMS, a service request for a particular service; identifying, by the service manager, the requested service within the multiple services; identifying, by the service manager, one or more other ones of the registered services required by the requested service; and for each of the identified one or more other services: if it this other service not yet instantiated, instantiate this other service (para.[0046]; “service interfacing module 920 provides a requested service with reference to the service repository 110. The decision-making module 930 analyzes the service request message transmitted through the communicating module 910 to control the service interfacing module 920 so as to perform a function corresponding to the service request message” and para.[0047]; “service interfacing module 920 includes a service searching module 921 that searches for a service, a service requesting module 922 that requests the service, and a service providing module 930 that provides the service”).

Claim 18 is a computer readable storage medium corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim 19 is a system corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

6.	Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (US 2009/0299979 A1), in view of Demulder et al (US 2018/0052718 A1), in view of Huang et al (US 2008/0276231 A1), and further in view of Syrtsov et al (US 2006/0036773 A1).
As per claim 10, the rejection of claim 1 is incorporated, Suh et al (US 2009/0299979 A1), Demulder et al (US 2018/0052718 A1) , and Huang et al (US 2008/0276231 A1) does not disclose each of the multiple services comprising an instantiateService function and a shutdownService function, the instantiateService function and the shutdownService being accessible by the service magager, the method further comprising: using, by the service manager, the instantiateService function and the shutdownService function of the multiple services for dynamically orchestrating the instantiation and shutdown of the multiple services in accordance with the dependencies.
	However, Syrtsov et al (US 2006/0036773 A1) in an analogous art discloses,
each of the multiple services comprising an instantiateService function and a shutdownService function, the instantiateService function and the shutdownService being accessible by the service magager (para.[0037]; “service in a shutdown phase 150. In step 155, the service manager 51 may stop the service using the stop method of the Startable interface”). 
the method further comprising: using, by the service manager, the instantiateService function and the shutdownService function of the multiple services for dynamically orchestrating the instantiation and shutdown of the multiple services in accordance with the dependencies (para.[0034]; “individual services 55-59 will include the various methods to implement the functionality provided by the service ….. service manager 51 will also instantiate each of the services 55-59 into the framework 50 including any dependencies for the service” and para.[0035]; “a service in a startup phase 100, i.e., instantiation of a service. The service manager 51 will access the appropriate methods for the interfaces”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the instantiation of service by generating the service configuration file of the system of Syrtsov into the information management of the system of Suh, dependency function of the service manager of the system of Demulder, and centralized framework for managing services of the system of Huang to provide a robust environment for maintaining different processes, thereby providing avenue for accommodating system expansion.

As per claim 11, the rejection of claim 1 is incorporated, Suh et al (US 2009/0299979 A1), Demulder et al (US 2018/0052718 A1), and Huang et al (US 2008/0276231 A1) does not disclose each of the multiple services comprising a getRequiredServices function, the getRequiredServices function being accessible by the service manager, the getRequiredServices function being configured to return the names of one or more required services, each required service being a service that needs to be instantiated before the P201903050US01Page 37 of 41said service comprising the getRequiredServices function is instantiated, the registration of each of the multiple service comprising: calling, by the service manager, the getRequiredServices function of the service to be registered, automatically checking if the names of the required services returned by the getRequiredService function identify an already registered service,  and automatically performing, by the service manager, a registration of any service returned by the getRequiredService function that has not yet been registered service.
	However, Syrtsov et al (US 2006/0036773 A1) in an analogous art discloses,
each of the multiple services comprising a getRequiredServices function, the getRequiredServices function being accessible by the service manager (para.[0034]; “individual services 55-59 will include the various methods to implement the functionality provided by the service ….. service manager 51 will also instantiate each of the services 55-59 into the framework 50 including any dependencies for the service” and para.[0035]; “a service in a startup phase 100, i.e., instantiation of a service. The service manager 51 will access the appropriate methods for the interfaces”).  
the getRequiredServices function being configured to return the names of one or more required services, each required service being a service that needs to be instantiated before the P201903050US01Page 37 of 41said service comprising the getRequiredServices function is instantiated (para.[0050]; “as part of the instantiation of the service, will call the configurable interface 73 in order to properly configure the service. ….. a configuration file will be associated with each service. This configuration file will include the "serviceName" for the service and will be registered when the service is instantiated”).
the registration of each of the multiple service comprising: calling, by the service manager, the getRequiredServices function of the service to be registered (para.[0050]; “services are registered using a "serviceName" specified in the configuration file of the service. The "serviceName" may be used as a lookup key to locate an instance of the service”).
automatically checking if the names of the required services returned by the getRequiredService function identify an already registered service (para.[0052]; “accesses the configuration file for each of the registered services to determine the interfaces for each of the services”).
 and automatically performing, by the service manager, a registration of any service returned by the getRequiredService function that has not yet been registered service (para.[0004]; “instantiating including generating a configuration file for each of the first and second services”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the instantiation of service by generating the service configuration file of the system of Syrtsov into the information management of the system of Suh, dependency function of the service manager of the system of Demulder, and centralized framework for managing services of the system of Huang to provide a robust environment for maintaining different processes, thereby providing avenue for accommodating system expansion.

As per claim 12, the rejection of claim 11 is incorporated and further Demulder et al (US 2018/0052718 A1) discloses,
the getRequiredServices function being configured, upon being called, for: converting the class names of the one or more required services into a respective string; converting the one or more strings into a compiler-checkable object; and returning the compiler-checkable object to the service manager having called the getRequiredServices function (para.[0034]; “the service manager 134 compiles the plurality of services and requested dependencies of each service in the plurality of services”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate dependency function of the service manager of the system of Demulder into the information management of the system of Suh and the instantiation of service by generating the service configuration file of the system of Syrtsov to translate process into standardize format that enables it to be executed by different systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



12/12/2022